Hon. B. M. Whiteacre       Opinion o-969
County Auditor             Be: Is It necessary for citizens
Grayson County             of an Incorporatedclty~or town
Sherman, Texas             (which said city or town levies a
                           poll tax9 to possess a poll tax In
                           the city or town In order for them
                           tb quaIlfy as Voters In a county
Dear Sir:                  prohibition election?
          Your request for an opinion on the above stated ques-
tion has been received by this office.
          Sections 1 and 2 of Article 6 of the State-Constitu-
tion read as follows:
          aSec~i1. The following classes of persons
     shall not be allowed to vote in this state; to wit:
            "First: Persons under twenty-oneyears of age.
            "Second: Idiots and lunatics.
            "Third: All paupers supported by any county.
         "Fourth: All persons convicted of any felony,
    subject to such exceptions as the Legislaturemay
    make.
         "Fifth: Al.1soldiers,marines and seamen, em-
    ployed in the service of the Army or Navy of the
    United States. Provided that this restrictionshall
    not apply to officers of the National Guard of Texas,
    the NationaI Guard Reserve, the Officers Reserve
    Corps of the United States nor to enlisted men of
    the National Guard, the Nai,
                               ional Guard Reserve, and
    the Organized Reserves of the United States, nor to
    retired officers of the United States Army, Navy and
    Marine Corps, and retired warrant officers and re-
    tired enlisted men of the United States Army, Navy,
    and Marine Corps.
          tlSec.2. Every person subject to none of the
     foregoing disqualifications,who shall have attained
                                                                . i.




Hon. B. M. Whiteacre, page 2


     the age of twenty-oneyears and who shall be a
     citizen of the United States and who shall have
     resided in this State one year next preceding an
     election and the last six months within the dis-
     trict or county in which such person offers to
     vote, shall be deemed a qualified elector; pro-
     vided, that electors living in any unorganized
     county may vote at any election precinct in the
     county to which such county is attached for judl-
     cial purposes; and provided further, that any
     voter who is subject to pay a poll tax under the
     laws of the State of Texas shall have pala said
     tax before offering to votesat any election In
     this State and hold a receipt showing that said
     poll tax was paid before the first day of Febru-
     ary next preceding such election. Or if said
     voter shall have lost or misplaced said tax re-
     ceipt, he or she, as the case may be, shall be
     entitled to vote upon making affidavit before
     any officer authorizedto administer oaths that
     such tax receipt has been lost. Such affidavit
     shall be made in writing aud left with the judge
     of the election. The husband may pay the poll
     tax of his wife and receive the receipt therefor.
     In like manner the wife may pay the poll tax of
     her husband and receive the receipt therefor.
     The Legislaturemay authorize absentee voting.
     And this provision of the Constitutionshall be
     self-enactingwithout the necessity of further
     legislation.
          Arttele.1630,Revised Civil Statutes, reads as fol-
lows:
          "The City Council shall have power to levy
        and collect an annual poll tax, not to exceed
        One ($WXJ)Dollar of every inhabitant of said
        city over the age of twenty-one (21) and under
        sixty (60) years, those persons exempt by law
        from paying the State Poll Tax excepted,who is
        a resident thereof at the time of such annual
        assessment.n
          Article 2955, Revised Civil Statutes, reads in part
as follows:
          "Every person subject to none of the fore-
          going disqualifications... shall be deemed
          a qualified elector ...j provided that any
          voter is subject to pay a poll tax under the
. ,. -




         Hon. B. M. Whiteacre, page 3.


               laws of this State or ordinances of any city
               or town in this State, shall have paid said
               tax before offering to vote at any election In
               this state and holds a receipt showing that
               said poll tax was paid before the first day of
               February next preceding such election . ~.. .'I
                   Article lC30, supra, authorizes cities to levy an
         annual poll tax of One Dollar ($1.00) and Article 2955, supra,
         expresslyprovides that a voter must pay his city poll tax in
         order to qualify as a voter in any election. These two arti-
         cles when consideredtogether, disqualify all voters in all
         electionswho fail to pay their city poll taxes in the manner
         and at the time provided by law.
                   We quote from the case of T. E. Po?Jellet al VS. City
         of Beard et al, decided by the Supreme Court May 31, 1939 (not
         yet reported) as follows:
                   "Under the Constitutionand laws of this
                   state, a voter subject thereto must pay his
                   city poll tax at the time required by law, in
                   order to qualify as a legal voter in any elec-
                   tion in this state."
                   We quote from the case of Savage vs. Umphries, 118
S.W. 893, as follows:
                   "It is true that where the Constitution
                  of a state fixes the qualifications,and de-
                  termines who shall be deemed qualifiedvoters,
                  in direct, positive, and affirmativeterms,
                  these qualificationscannot be added to by
                  legislativeenactments,yet, as the constitu-
                  tional provision in section 2 1 Art. 6, herein-
                  before quoted, required that any voter who IS
                  subject to pay a poll tax under the laws of
                  the state of Texas shall have paid the tax
                  before he offers to vote at any election in
                  this state,' it cannot be said that this quali-
                  fication is added to by the legislative enact-
                  ment which requires the payment of a city poll
                  tax by a voter who is subject to its payment;
                  for such tax is required under the laws of the
                  state of Texas, though it be a municipal tax,
                  for no tax can be levied by a city unless it
                  is done under the laws of the state. McCormick
                  vs. Jester (Tex.Clv.App.)115 SW 278; People
                  vs. Teague, 106 N.C. 576, 11 S.E. 665."
Hon. B. M. Whiteacre,page 4


          Also see the cases of Linger vs. Balfour, 149 S.W. 795
and Bonham vs. Fuchs, 228 S.W. 1112.
          In view of the foregoing authorities,you are respect-
fully advised that it is the opinion of this department that
any voter subject to the payment of a city poll tax must pay his
city poll tax at the time required by law, in order to qualify
as a legal voter in a county prohibitionelection or in any
election in this state. Al.1opinions of this departmenthold-
ing the contrary are expressly overruled.
         Trusting that the foregoing answers your inquiry,we
remain
                                 Yours very truly
                                 ATTORNEY GENERAL OF TEXAS
                                 By /s/ Ardell Williams
                                 Ardell Williams, Assistant
APPROVED JUN 21, 1939
/s/ Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
APPROVED:OPINION COMMITTEE
BY:      DDM, Chairman
AW:Akf:wb